UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7197



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY A. BLAGROVE, a/k/a Tony,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-95-52)


Submitted:   July 9, 2004                  Decided:   July 28, 2004


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony A. Blagrove, Appellant Pro Se.       William David Muhr,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony A. Blagrove seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion as successive.*

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability.     28 U.S.C. §   2253(c)(1) (2000).       A certificate

of appealability will not issue for claims addressed by a district

court    absent   a   substantial   showing    of     the    denial   of    a

constitutional right.    28 U.S.C. §     2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Blagrove has not made the

requisite     showing.    Accordingly,    we   deny   a     certificate    of

appealability and dismiss the appeal.

            To the extent Blagrove’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.           See United



     *
      By order filed February 5, 2004, this appeal was placed in
abeyance for Jones v. Braxton, No. 03-6891. In view of our recent
decision in Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004), we no
longer find it necessary to hold this case in abeyance for Jones.

                                - 2 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).       We dispense with oral argument because the

facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -